DETAILED ACTION
In the Final Rejection mailed 10/27/2020:
Claims 1-6 were cancelled.
Claims 7-8 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
Response to Amendment
The amendment to the claims filed 1/26/2021 has been entered:
Claims 1-8 are cancelled.
Claims 9-12 are new.
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Simon does not disclose a method or a system in which a desired time of detonation of a projectile at a desired height is determined so that the detonation can be executed without directly striking the target, the examiner respectfully disagrees. As noted at least in the Office Action mailed 7/5/2019, Simon explicitly and repeatedly states that the defense ammunition is of the fragmenting type (par. 24, 27, 31, 69, 112, 115, 117), that the location of the ignition of the defense ammunition is determined such that the distance to 
In response to applicant’s argument that the claimed invention estimates the trajectory of the projectile after the projectile is launched from a range between the launching apparatus and the projectile, an angle between a local horizon and a projectile flying direction, and a range-rate and therefore the estimation is executed in a flat picture and not a three-dimensional picture, whereas Simon teaches a spatial coordinate system which is three dimensional, the examiner respectfully disagrees. Nowhere does Simon indicate that the spatial coordinate system must be three dimensional. Additionally, requiring that the trajectory is calculated in two dimensions appears to have been taken only from the fact that Fig. 2 of the Drawings is a two dimensional drawing, since nowhere else is it described that the trajectory cannot be taken in more than two dimensions. The perceived advantages of calculating trajectory only in two dimensions appears only to be conjecture by applicant’s representative, as they are neither supported by evidence, nor are they described in applicant’s specification. Further, Budge, which was previously combined with Simon, explicitly teaches using range, angle, and range-rate, the same parameters used by applicant, to calculate the trajectory in three dimensions, suggesting that applicant’s trajectory may be taken in more than two dimensions and further suggesting that the trajectory only being determined in two dimensions was derived only from Fig. 2 being a two dimensional image of the trajectory. Regardless, the limitation appears to be an intended use capable of being disclosed by the combination of Simon and Budge since, should the projectile trajectory only have a magnitude in the x and y planes and not in the z-plane, then the trajectory would be estimated only in two dimensions. Alternatively, the examiner notes that it has been held that the omission of an element and its function is obvious if the function of the element is not desired or required. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:
Regarding claim 9, the “_” before “launching” in line 5 should be deleted. Also, a comma (,) should be inserted after “the target” in line 4 and the word “including” in line 5 should say “wherein the trajectory of the projectile is estimated from”. Further, “an electronic contra measure systems” in line 19 should say either “electronic contra measure systems” or “an electronic contra measure system”.
Regarding claim 11, the space should be deleted from before the colon (:) in line 2, the “_” after “launching” in line 5 should be deleted, a comma (,) should be inserted after “the target” in line 4 and the word “including” in line 5 should say “wherein the trajectory of the projectile is estimated from”, and “an angular position which is” in lines 1-2 should be deleted.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As noted in the Remarks filed 1/29/2020, the applicant’s position is that the means for estimating the trajectory of the projectile after the projectile is launched from the launching apparatus and the means for determining the desired time of detonation of the projectile at the desired height from the estimated 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9:
The limitation “to cover a maximum area without losing a striking force” in line 8 is unclear as claimed. What covers the maximum area? What loses a striking force? Clarification is required. 
The phrase “so that only an elevation is used… cannot be successful” as recited in lines 14-20 is unclear as claimed as to what applicant seeks to claim as their invention for several reasons. What is “only an elevation” used for? An elevation is a height above a given level and therefore cannot be an angle. How can a radial distance also be used if only an elevation is used? What is the radial distance between other than the projectile? What maximum area is covered? What loses a striking force? The phrases “much faster”, “higher safety”, and “near” are relative terms which render the claims indefinite since they are not sufficiently described in the claims or specification. The limitations “an 
Regarding claim 10:
The limitations “a trajectory”, “a flight progress”, “a range, “a measured distance”, “an angle”, a local horizon”, and “a projectile flying direction” lack antecedent basis since each of these limitations was already recited in the claim.
It is unclear what the flat image which is not a three-dimensional image is or where or who it is provided to, and it is unclear what is meant by “a situation with the projectile”. Clarification is required.
Claim 11 has issues similar to those described for claim 9.
Claim 12 has issues similar to those described for claim 10.
In light of the above issues, the claims were examined only as the scope was best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2010/0117888), herein ‘Simon’, and further in view of Ang et al. (US 8393539), herein ‘Ang’, and the M. C. Budge, Jr Non-Patent Literature (NPL), herein ‘Budge’.
Regarding claims 9 and 11, Simon discloses a system (20) for launching a projectile (3) for destroying a target (4), comprising: 
a launching apparatus (2) for launching the projectile; 
means (6) for estimating a trajectory of the projectile after the projectile is launched from the launching apparatus without monitoring a flight progress of the target and for determining, from the estimated trajectory, a desired time of detonation of the projectile at a desired height without directly striking against the target (par. 20, par. 23); and 
means (7) for transmitting, to the projectile, the desired time of detonation (par. 141); 
wherein said estimating and determining means and said transmitting means are located in the vicinity of the launching apparatus (Fig. 10; par. 22 and 58).
While Simon further discloses wherein the launching apparatus, the estimating and determining means, and the transmitting means are spatially-close to one another (par. 58) and that there is a coupling between the launching apparatus and the measuring device (par. 22), Simon does not expressly teach wherein the estimating and determining means and the transmitting means are located directly on the launcher apparatus.
Ang teaches a system (10) for launching a projectile (60) comprising a launching apparatus (20), wherein a ballistic computer (30) and an antenna (32) are located directly on the launching apparatus (Fig. 1), wherein the trigger time of the projectile (60) is based on the remaining flight time of the projectile (60) to a target (P) after the projectile (60) is airborne, and wherein the ballistic computer (30) and antenna (32) communicate a better estimate of trigger time to the projectile (60) while in flight (abstract; col. 4 lines 43-48).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). By extension, it has been held that a change in configuration, without persuasive evidence that the claimed configuration is significant, is an obvious matter of design choice. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Simon further discloses wherein the velocity (VM) and direction of the projectile (3) at a particular time (TM) can be measured by a radar device and used to take into account the ignition time (TZ) of the projectile such that the actual time dependent flight path of the projectile can be more precisely determined, thus achieving a greater probability of a successful combating (par. 22-23), wherein by measuring the velocity (VM) via radar, the Doppler process or the pulse travel time process can be utilized (par. 119).
However, Simon does not expressly teach wherein the trajectory of the projectile is estimated from a measured distance between the launching apparatus and the projectile, an angle between a local horizon and a projectile flying direction, and a range-rate of the projectile which is a range derivative with respect to time.
Budge teaches that modern radars are known to be used for determining the location measured in range, the angle, and the range-rate of a target, since, by measuring these parameters, one can perform reasonably accurate calculations of the x-y-z location and velocity of the target (paragraph beginning on page 1 and ending on page 2), where the range-rate of the target can be measured by measuring the Doppler frequency (page 6 par. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the modified Simon to estimate the trajectory from a range, an angle, and a range-rate of the projectile as taught by Budge since, by measuring these parameters, 
Regarding claims 10 and 12, the modified Simon discloses wherein said means for estimating the trajectory of the projectile is operative so that the trajectory of the projectile is estimated in no more than two dimensions (should the projectile trajectory only have a magnitude in the x and y planes and not in the z-plane, then the trajectory would be estimated only in two dimensions).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the trajectory of the projectile in the modified Simons to be estimated in no more than two dimensions instead of in three dimensions since that it has been held that the omission of an element and its function is obvious if the function of the element is not desired or required. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Conclusion
Claims 1-8 are cancelled. Claims 9-12 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641